DETAILED ACTION

Applicant’s amendment and response received on 3/23/22 has been entered. Claims 1-19 and 21-23 remain pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The third party information disclosure statement (IDS) submitted on 3/23/22 is in compliance with the provisions of 37 CFR 1.290.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 102


The rejection of claims 1-15, 18-19, and 22-23 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0306352 (May 23, 2017), hereafter referred to as Wabl et al., with an effective filing date of at least 5/23/16, OR U.S. Patent 10,662,256 (May 26, 2020), which is the patent issued from the application published as 2017/0306352, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons discussed in detail below.
	The applicant argues that the claims have been amended to recite that the inserted dog or cat V, (D), J region genes are inserted into the genome of a mouse, and wherein the one or more inserted dog or cat V, (D), or J region genes is associated with a regulatory sequence from the same dog or cat. According to applicant, Wabl only teaches to insert the canine V, (D), and J gene sequences into the mouse heavy or light chain loci such that the regulatory sequences are mouse sequences. The applicant argues that Wabl teaches that use of the mouse sequences helps promote efficient antibody production in the host. 
	In response, while Wabl does teach to use the mouse (rodent) regulatory sequences in combination with the canine heavy or light chain V, (D), and J gene segments, Wabl also teaches an alternative embodiment in which the non-coding regulatory sequences are a combination of canine and other designed sequences (Wabl, paragraphs 20 and 53). 
For example, Wabl states:

	In other aspects, the non-coding regulatory or scaffold sequences derive 
	(at least partially) from other sources, e.g., they could be rationally or 
	otherwise designed sequences, sequences that are a combination of canine and 
other designed sequences, or sequences from other species. (Wabl, paragraph 20)

Thus, Wabl clearly teaches alternative embodiments where one or more of the regulatory sequences is canine non-coding regulatory sequences. Note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). Also, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)
As such, it is maintained that Wabl teaches all of the limitations of the claims as amended.  

	The rejection of claims 1-4, 8-9, 11, 13-19, and 21-23 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0167256 (June 27, 2013), hereafter referred to as Green et al., is withdrawn in view of applicant’s amendments to the claims that the inserted dog or cat V, (D), J region genes are inserted into the genome of a mouse, and wherein the one or more inserted dog or cat V, (D), or J region genes is associated with a regulatory sequence from the same dog or cat. 

	Applicant’s amendments to the claims has necessitated the following new grounds of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-9, 11, 13-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0167256 (June 27, 2013), hereafter referred to as Green et al.
Green et al. teaches chimeric antibody producing mammals whose genome comprises a replacement of the endogenous V, (D), and J genes by non-endogenous V, (D), and J genes (Green et al., paragraphs 98 and 99). Green et al. teaches introducing the replacement non-endogenous locus into the genome of a mouse or rat ES cell and using the genetically modified ES cell to produce a transgenic animal heterozygous or homozygous for a modified IgH and/or IgL loci, either Igkappa or Ig lambda or both (Green et al., paragraph 117). Green et al. teaches that the non-endogenous Ig gene segments can be inserted into a region from the mouse Ig locus present in a BAC using homologous recombination (Green et al., paragraph 65). More specifically, Green et al. teaches a transgene comprising an IgH sequence which comprises mouse DNA except for sequences encoding VH, DH, and JH, from a species relevant to animal healthcare, e.g., canine, feline, ovine, bovine, porcine, replacing their mouse orthologues, and a transgene comprising an IgL sequence which comprises mouse DNA except for sequences encoding VL, JL, and optionally CL from a species relevant to animal healthcare, e.g., canine, feline, ovine, bovine, porcine, replacing their mouse orthologues (Green et al., paragraph 147). In addition, Green et al. teaches methods of producing antibodies in the transgenic mice by immunizing the mice with an antigen, and obtaining antibodies by selecting B cells expressing the antibodies or by using hybridoma technology (Green et al., paragraph 150-151). Green et al. teaches that genes encoding the non-endogenous VH and VL domains of the antibodies can be obtained and appended to DNA encoding a non-endogenous constant region to produce a fully non-endogenous mAb (Green et al., paragraph 152). Green et al. further teaches that purified antibodies derived from the transgenic animals can be administered to humans and non-human animals for the treatment or prevention of diseases such as cancer or pathogenic infections (Green et al., paragraphs 153 and 155-156). 
While specific embodiments taught by Green regarding the insertion of canine or feline VH, DH, and JH, and/or VL and JL into the mouse heavy or light chain loci respectively indicate that non-coding regulatory sequences of the modified loci are endogenous mouse non-coding regulatory sequence, Green et al. teaches alternative embodiments where the heterologous VH, DH, and JH gene sequences, and/or the VL and JL gene sequences comprise heterologous non-coding regulatory sequences naturally associated with the V, (D), or J genes. In one specific example, Green et al. teaches the insertion of human VH, DH, and JH gene sequences, and/or human VL and JL gene sequences into the mouse heavy or light loci respectively where each of the human heavy chain V, D, and J genes or human light chain V and J genes comprises human regulatory sequences (Green et al., paragraphs 53, 85, 94, and 97). In further embodiments, Green et al. teaches that the VH, (DH), and JH sequences are from a xenogeneic species other than a human (Green et al., paragraph 89). Therefore, based on the teachings of Green et al. that xenogeneic regulatory sequences associated with the xenogeneic heavy or light chain V, (D), and J gene sequences can be introduced in mouse heavy or light chain loci respectively, it would have been prima facie obvious to the skilled artisan that the canine or feline V, (D), and J coding sequences can be inserted into the mouse heavy or light chain loci in conjunction with their respective canine or feline non-coding regulatory sequences with a reasonable expectation of success. 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633